Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments and arguments, filed 06/21/2022, with respect to the independent claims have been fully considered and place the application in condition for allowance.  The previous rejection of record has been withdrawn. 
Allowable Subject Matter
Claims 1-6, 8,12-18, 21, and 23-26 are allowed.
The following is an examiner’s statement of reasons for allowance: the claimed beverage dispenser is considered allowable because of the configuration of the assembly having a hollow stem in the cavity through which the premixed concentrate flows and wherein the diffuser encircles the stem. In particular, an assembly configured to receive and dispense the base fluid and the concentrate together as a mixed beverage having a predetermined base fluid-to-concentrate ratio, the assembly having a chamber, a cavity downstream from the chamber, a diffuser in the cavity and comprising a bore, and a hollow stem that extends through the bore in the diffuser. Further, the assembly configured to receive and dispense the base fluid and the concentrate together as a mixed beverage having a predetermined base fluid-to-concentrate ratio, the assembly comprising a chamber, a cavity downstream from the chamber. These features include the technical advantage of including a two-stage dilution, thereby minimizing residual amounts of high ratio concentrate which may “carry over’ into subsequently dispensed mixed beverages which would contaminate these mixed beverages. These features in combination with all other features recited in the independent and dependent claims are not found in the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. CHEYNEY whose telephone number is (571)272-9971. The examiner can normally be reached Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES P. CHEYNEY/Primary Examiner, Art Unit 3754